Citation Nr: 0625149	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  04-00 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the lower left thigh, Muscle Group 
XIV, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left posterior thigh, Muscle 
Group XIII, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for shell fragment 
wound scars of the left leg and right forearm, currently 
evaluated as 10 percent disabling. 

4.  Entitlement to an increased evaluation for shell fragment 
wound scar of the left elbow, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  


FINDINGS OF FACT

1.  The veteran's residuals of a shell fragment wound of the 
lower left thigh produce no more than moderate disability of 
Muscle Group XIV.   

2.  The veteran's residuals of a shell fragment wound of the 
left posterior thigh produce no more than moderate disability 
of Muscle Group XIII.   

3.  The veteran's scar of the left leg is tender on objective 
demonstration, and the scar of the right forearm is 
asymptomatic; the scars do not limit function and are not 
more than 12 square inches in area.  

4.  The veteran's scar of the left elbow is tender on 
objective demonstration; the scar does not limit function and 
is not more than 12 square inches in area.  


CONCLUSIONS OF LAW

1.  The criteria for a rating above 10 percent for shell 
fragment wound of the left lower thigh, Muscle Group XIV, 
have not been met.  38 U.S.C.A. §§ 1155, 5103 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.56, 4.73, Diagnostic Code 
5314 (2005). 

2.  The criteria for a rating above 10 percent for shell 
fragment wound of the left posterior thigh, Muscle Group 
XIII, have not been met.  38 U.S.C.A. §§ 1155, 5103 (West 
2002 & Supp.  2005); 38 C.F.R. §§ 3.159, 4.56, 4.73, 
Diagnostic Code 5313 (2005).

3.  The criteria for a rating above 10 percent for the scars 
of the left leg and right forearm have not been met.  38 
U.S.C.A. §§ 1155, 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.118, Diagnostic Codes 7801-7805 (2005); 38 C.F.R. § 
4.118, Diagnostic Codes 7803-7805 (2002).  

4.  The criteria for a rating above 10 percent for a scar of 
the left elbow have not been met.  38 U.S.C.A. §§ 1155, 5103 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.118, 
Diagnostic Codes 7801-7805 (2005); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  

Residuals of Shell Fragment Wounds to Muscle Groups XIV and 
XIII  

Initially, the Board notes that the veteran's service medical 
records show that he was wounded in November 1944 when he 
received penetrating shell fragment wounds to the left arm, 
right arm and left hip.  He underwent debridement and wound 
suturing during hospitalization which lasted over three 
months.  

On VA examination in September 1946, shortly after service 
discharge, the veteran complained of left thigh pain, 
predominately in the posterior left thigh, when walking.  The 
examiner noted a loss of muscle mass beneath a scar of the 
posterior left thigh and tenderness on deep pressure of the 
scar.  Flexion and extension of the left knee was full, and 
the examiner noted no impairment of the left hip joint 
motion.  Flexion and extension of the thigh could not be 
performed due to pain.  A rating decision in October 1946 
assigned a 10 percent rating for shell fragment wound, middle 
third, left posterior thigh with residual injury to muscle 
group XIII and a 10 percent rating for shell fragment wound, 
medial aspect, lower left thigh with residual injury to 
muscle group XIV, each effective from the veteran's release 
from service in December 1945.  These ratings have remained 
in effect and are now protected.  See 38 U.S.C.A. § 110 (West 
2002); 38 C.F.R. § 3.951(b) (2005).  

Ratings for muscle injuries are classified as slight, 
moderate, moderately severe, or severe, and the specific type 
of injury sustained, history and complaints, and objective 
clinical findings for each level of muscle disability are 
specified in 38 C.F.R. § 4.56(d).  For VA rating purposes, 
the cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b). 

Under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5313, the 
function of Muscle Group (MG) XIII involves extension of the 
hip and flexion of the knee; the outward and inward rotation 
of the flexed knee; and, acting with the rectus femoris and 
sartorius muscles (MG XIV), synchronizing simultaneous 
flexion of the hip and the knee and extension of the hip and 
the knee by belt-over- pulley action at knee joint.  MG XIII 
consists of the posterior thigh group, hamstring complex of 
2-joint muscles:  (1) Biceps femoris; (2) semimembranosus; 
(3) semitendinosus muscles.  Under DC 5314, MG XIV consists 
of the anterior thigh group, which is the following muscles: 
(1) sartorius, (2) rectus femoris, (3) vastus externus, 
(4) vastus intermedius, (5) vastus internus, and (6) tensor 
vaginae femoris.  The function of Muscle Group XIV involves 
extension of knee (2, 3, 4, 5); simultaneous flexion of hip 
and flexion of knee (1); tension of fascia lata and 
iliotibial (Maissiat's) band, acting with MG XVII (1), which 
is the gluteus maximus muscle, in postural support of body 
(6); acting with hamstrings in synchronizing hip and knee (1, 
2). Both DC 5313 and 5314 provide noncompensable ratings for 
slight disability, 10 percent ratings for moderate 
disability, 30 percent ratings for moderate disability, and 
40 percent ratings for severe disability. 

To assign a rating beyond 10 percent for MG XIII or for MG 
XIV, the evidence must show at least moderately severe muscle 
injury.  While the service records show that the veteran 
sustained penetrating wounds to the left hip and that he was 
hospitalized for a prolonged period, the record does not show 
that he has manifestations supporting an increased evaluation 
for the residuals of a shell fragment wound of either the 
left lower thigh (MG XIV) or the left posterior thigh (MG 
XIII).   

The veteran was first examined and rated for his muscle 
injury in 1946, and there is no record of consistent 
complaining of cardinal signs and symptoms of muscle 
disability since that time.  The earliest medical evidence of 
complaints is shown in August 2002 on private examination 
when he reported having discomfort and impaired ambulation.  
He then had complaints of leg pain at a VA muscles 
examination in a few weeks later in August 2002 in 
conjunction with this claim.  The veteran did not seek 
regular treatment for his leg pain.  The SMRs and the VA 
examinations together overall provide evidence against this 
claim, indicating that the veteran does not meet the 
requirements for the next higher evaluation.  For example, 
the current evidence does not show that there is a loss of 
deep fascia or muscle substance, or that there is tissue 
loss.  On VA examination in August 2002 it was specifically 
noted that there was no tissue loss. VA examinations in 
August 2002 and January 2005 did not demonstrate the presence 
of current impairment of coordination or uncertainty of 
movement.  Also, there was a finding of no wasting or 
weakness with only slight decrease in muscle mass when 
comparing the left and right thighs in January 2005.  There 
is no showing of incoordination. Therefore, the Board 
concludes that the currently assigned 10 percent disability 
evaluations adequately compensate the veteran for his 
disabilities.  While VA examinations show complaints of pain, 
the veteran is adequately compensated in the current 10 
percent ratings assigned.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Absent 
manifestations of at least moderately severe muscle injury to 
MG XIII or MG XIV, the record does not support assigning 
higher ratings under either DC 5313 or 5314.  38 C.F.R. 
§§ 4.56, 4.72, DCs 5311, 5313(2005).   

Scars

A noncompensable rating was assigned for multiple scars of 
the left leg, right forearm, and left elbow in 1946.  The 
veteran appealed the continuation of the noncompensable 
rating.  During the appeal, a May 2005 rating decision 
assigned a 10 percent rating for shell fragment wound scar of 
the left elbow, and a 10 percent rating for shell fragment 
wound scar of the left lower leg and right forearm, each 
effective from the date of claim in June 2002.  This was 
considered a partial grant of the benefits sought on appeal; 
nevertheless, the issue of the evaluation of the scars 
remains before the Board on appeal  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The regulations for evaluation of skin disabilities were 
revised effective August 30, 2002. 67 Fed. Reg. 49590 (July 
31, 2002).  The evidence does not show that any of the 
veteran's scars meet the criteria for rating beyond 10 
percent under the prior criteria.  38 C.F.R. Part 4, § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (prior to August 30, 2002).  
Neither does he meet the criteria for a rating beyond 10 
percent under the revised regulations.  38 C.F. R. Part 4 § 
4.118 Diagnostic Codes 7801 to 7805 (effective August 30, 
2002).  

Under the old and new criteria, Diagnostic Code 7804 provides 
a 10 percent rating for superficial scars that are tender and 
painful on objective demonstration.  This is the highest 
rating available under this Code.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  This rating has been assigned for 
tenderness of the scar of the left leg (the scar of the right 
forearm is asymptomatic) and it has also been assigned for a 
scar of the left elbow.  Diagnostic Code 7805 under both 
criteria allows scars to be rated on the limitation of 
function of the part affected.  In reviewing the VA 
examination reports of August 2002 and January 2005, it is 
noted that there is no limitation of function attributable to 
the left elbow scar, or to the scars of the left leg or right 
elbow so as to warrant application of Diagnostic Code 7805.  
The examiner noted in August 2002 that the veteran's scars 
did not interfere with any joint movement.  On VA examination 
in January 2005, the examiner noted that there was no loss of 
function.  The Board must find that the evidence is against 
entitlement to a rating in excess of the current 10 percent 
based on DC 7805.  In addition, as noted on both of VA 
examinations, none of the veteran's scarring is not shown to 
exceed 12 square inches.  Thus an increased evaluation is not 
warranted under DC 7801 under the new criteria.  

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here, the veteran was provided proper notice on the issues on 
appeal in August 2002.  That letter properly complied with 
the requirements noted above and was timely sent, prior to 
the September 2002 initial denial.  Thus proper notice has 
been provided.  

Any deficiencies in VA's duties to notify or to assist the 
claimant concerning effective date for an increased rating 
are harmless, as an increased rating has been denied.  See  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined, and 
records have been obtained.  There is no indication that 
there are any outstanding records that are pertinent to this 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.  



ORDER

A rating in excess of 10 percent for a shell fragment wound 
of the left lower extremity, Muscle Group XIV, is denied. 

A rating in excess of 10 percent for a shell fragment wound 
of the left thigh, Muscle Group XIII, is denied.

An increased evaluation for shell fragment wound scars of the 
left leg and right forearm beyond 10 percent is denied.  

An increased evaluation for shell fragment wound scars of the 
left elbow, beyond 10 percent is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


